                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

RACHEL H. SHIPMAN,

          Plaintiff,

v.                               Case No:    2:18-cv-139-FtM-29UAM

CP SANIBEL, LLC,

          Defendant.



                          OPINION AND ORDER

     This matter comes before the Court on the defendant’s Motion

for Summary Judgment (Doc. #33) filed on April 1, 2019.          Plaintiff

filed a Response (Doc. #35) on April 8, 2019, and defendant filed

a Reply (Doc. #39) on April 29, 2019.        For the reasons set forth

below, the motion is denied.

                                   I.

     Summary   judgment   is   appropriate   only   when   the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).     “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”     Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).         A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).               “A
court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004)(citing Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.   M/V   Nan   Fung,   695   F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).           “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant

summary judgment.”       Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).




                                     2
                                     II.

      On March 2, 2018, plaintiff Rachel H. Shipman (Plaintiff)

filed a single-count First Amended Complaint against defendant CP

Sanibel, LLC (Defendant).1      The First Amended Complaint asserts a

negligence claim against Defendant based upon an incident where

Plaintiff slipped and fell while on Defendant’s property.

      The undisputed facts are as follows: Defendant owns and

operates the Sanibel Harbour Marriott Resort & Spa (the Resort).

(Doc. #33, ¶ 1; Doc. #2, ¶¶ 1-3.)            On June 22, 2016, plaintiff

Rachel H. Shipman (Plaintiff) was at the Resort to teach classes

in   an   “Aquatic   Therapy   and   Rehab    Institute   Symposium”   (the

Symposium).    (Doc. #33, ¶ 2; Doc. #33-1, p. 34.)         As a Symposium

instructor, Plaintiff taught classes at a pool located on the

Resort property.     (Doc. #33-1, p. 34.)      Adjacent to the pool is an

outdoor, covered area (the Lounge), which can be described as an

“outside lobby area” or an “open-air lounge.”         (Doc. #33, ¶¶ 3-4;

Doc. #35, p. 3.)     The Lounge has tiled floor, and there are sofas

and chairs in the Lounge where guests can congregate.          (Doc. #33-

4, p. 14; Doc. #35, p. 2.)




      1Plaintiff initially filed the First Amended Complaint in
the Circuit Court of the Twentieth Judicial Circuit in and for Lee
County Florida. (Doc. #2.) Defendant has since removed the First
Amended Complaint to this Court on the basis of diversity
jurisdiction. (Doc. #1.)



                                     3
     On June 22, 2016, after the conclusion of a Symposium class

in the pool, Plaintiff remained near the pool and conversed with

a Symposium participant, while other class participants exited the

pool and gathered in the Lounge.       (Doc. #33, ¶ 12; Doc. #33-1, pp.

74-75.)      Plaintiff eventually entered the Lounge area, where

Plaintiff slipped and fell on water that had accumulated on the

Lounge tile floor. (Doc. #33, ¶¶ 13-15; Doc. #35, p. 3.) Plaintiff

did not recall seeing water on the floor when she was in the Lounge

before her Symposium class, and “[n]o rain . . . was observed in

the hours preceding the incident.”        (Doc. #33, ¶¶ 8-9; Doc. #33-

1, p. 84.)

     There is a permanent sign at the entrance to the Lounge, which

states, “Please towel off before walking on tile.”        (Doc. #33-4,

pp. 13-14; Doc. #35, p. 8.)     That sign was present on the day

Plaintiff fell. (Id.) Ricardo Coca (Mr. Coca), the Resort’s front

office supervisor on the day of the incident, responded to the

scene after Plaintiff fell.   (Doc. #33-4, p. 10; Doc. #35, p. 6.)

Mr. Coca testified at deposition that there is a “wet floor” sign

in the Lounge “almost every time . . . [t]o warn guests that the

floor might be wet.”     (Doc. #33-4, pp. 11-12; Doc. #35, p. 7.)

When asked at deposition whether the “wet floor” sign is also

displayed to warn guests that the Lounge tile “might be slippery

when wet,” Mr. Coca responded by stating, “Yes.”       (Doc. #33-4, p.

13; Doc. #35, p. 7.)     Mr. Coca further testified that the “wet



                                   4
floor” sign was not present on the day Plaintiff fell in the

Lounge.    (Doc. #33-4, p. 12.)

     Defendant    retained       David        A.     Roberts       (Mr.     Roberts),     a

“civil/structural      engineer,”        to        conduct     a    “slip     resistance

evaluation” of the Lounge tile.                     (Doc. #33-3.)           Mr. Roberts

concluded in his report that the Lounge tile is “not . . . a non-

slip surface and/or slip-resistant surface in the wet condition,”

but that the Lounge tile “would not be inherently dangerous (in

the wet condition).”         (Id. p. 5.)

                                             III.

     Defendant   now    moves     for    summary        judgment      on     Plaintiff’s

negligence claim.       Defendant argues it is entitled to summary

judgment   because     the    undisputed           facts     demonstrate       that     (1)

Defendant had no knowledge of the alleged dangerous condition on

its property; (2) Defendant did not breach its duty to maintain

its premises in a reasonably safe condition; and (3) the alleged

dangerous condition on Defendant’s property was open and obvious

to Plaintiff.    The Court will address each point in turn below.

A.   Negligence Principles under Florida Law

     Under Florida law, a negligence action is comprised of four

elements: (1) a duty owed by the defendant to the plaintiff; (2)

breach of that duty; (3) a causal connection between defendant’s

breach and plaintiff’s injury; and (4) damages.                       Clay Elec. Co-




                                         5
op., Inc. v. Johnson, 873 So. 2d 1182, 1185 (Fla. 2003).2      In the

premises liability context, a business owner owes two duties to

its business invitees3: “(1) a duty to warn of perils that were

known or should have been known to the owner and which the invitee

could not discover; and (2) a duty to take ordinary care to keep

its   premises   reasonably   safe.”   Denson   v.   SM-Planters   Walk

Apartments, 183 So. 3d 1048, 1050 (Fla. 1st DCA 2015).

      To establish the breach element in a premises liability action

where a plaintiff falls on a transitory foreign substance in a

business establishment, the plaintiff must prove:

      that   the  business  establishment  had   actual  or
      constructive knowledge of the dangerous condition and
      should have taken action to remedy it. Constructive
      knowledge may be proven by circumstantial evidence
      showing that:

      (a)   The dangerous condition existed for such a length
            of time that, in the exercise of ordinary care, the
            business establishment should have known of the
            condition; or


      2This analysis is governed by Florida law because “a federal
court sitting in diversity jurisdiction applies the substantive
law of the forum state . . . .” Tech. Coating Applicators, Inc.
v. U.S. Fid. & Guar. Co., 157 F.3d 843, 844 (11th Cir. 1998).
      3Plaintiff was a business invitee while on Defendant’s
premises. See Smith v. Dade Cty./Seaport Dep't, 785 So. 2d 1250,
1251 (Fla. 3d DCA 2001)(A business invitee “is a person who is
invited to enter or remain on land for a purpose directly or
indirectly connected with business dealing [of] the possessor of
the land. (quotation and citations omitted)).




                                   6
      (b)    The condition occurred with regularity and was
             therefore foreseeable.

Fla. Stat. § 768.0755.

           To survive a motion for summary judgment in a premises

liability action:

      a plaintiff must show sufficient facts, taken as true,
      to create a genuine issue of material fact that the party
      in control of the premises owed a duty of reasonable
      care to the plaintiff; that the defendant breached the
      duty of care (and had actual or constructive knowledge
      of the existence of the breach or dangerous condition
      when moving under section 768.0755); and that the
      defendant's breach was the legal cause of the
      plaintiff's injuries or damages.

Feris v. Club Country of Fort Walton Beach, Inc., 138 So. 3d 531,

534 (Fla. 1st DCA 2014).       Thus, a plaintiff may not avoid summary

judgment based upon “the mere happening of [the] accident alone.”

Cooper Hotel Servs., Inc. v. MacFarland, 662 So. 2d 710, 712 (Fla.

2d DCA 1995).

B.    Whether Defendant had Knowledge of the Alleged Dangerous

      Condition

      Defendant asserts the undisputed facts demonstrate that it

had   no    knowledge   of   the   alleged   dangerous   condition   on   its

property.     The Court disagrees.

      Under Florida law, constructive knowledge of a dangerous

condition may be inferred in a slip-and-fall case by either (1)

“the amount of time a substance has been on the floor” or (2) “the

fact that the condition occurred with such frequency that the owner




                                       7
should have known of its existence.”   Delgado v. Laundromax, Inc.,

65 So. 3d 1087, 1090 (Fla. 3d DCA 2011).       As to this issue, a

genuine issue of material fact exists when “[t]he evidence . . .

together with all reasonable inferences [] could support a finding

that” Defendant had “constructive [knowledge] of the substance on

the floor of the [Lounge].”      Thompson v. Poinciana Place Condo.

Ass'n, Inc., 729 So. 2d 457, 458 (Fla. 4th DCA 1999).

      Here, it is undisputed that there is a permanent sign at the

entrance to Lounge from the pool area, which states, “Please towel

off before walking on tile.”   (Doc. #33-4, pp. 13-14; Doc. #35, p.

8.)   In addition, it is undisputed that Mr. Coca testified that

“almost every time” there is a “wet floor” sign in the Lounge “[t]o

warn guests that the floor might be wet” and slippery.   (Doc. #33-

4, pp. 11-12; Doc. #35, p. 7.)    It is further undisputed that Mr.

Coca testified that the “wet floor” sign was not present on the

day that Plaintiff slipped and feel in the Lounge.     (Doc. #33-4,

p. 12.)   In light of this evidence, the Court finds there is an

issue of material fact as to whether Defendant had constructive

knowledge of the water on the Lounge tile, because the evidence in

this case could support an inference that water on the Lounge floor

“occurred with such frequency that [Defendant] should have known

of its existence.”   Delgado, 65 So. 3d at 1090; Thompson, 729 So.

2d at 458.




                                  8
C.   Whether    Mr.    Roberts’   Report    Establishes      that    Defendant

     Maintained its Premises in a Reasonably Safe Condition

     Defendant agues it satisfied its duty to maintain its premises

in a reasonably safe condition because, according to Mr. Roberts’

report, the Lounge tile “would not be inherently dangerous (in the

wet condition).”       (Doc. #33-3, p. 5.)      The Court disagrees.

     While Mr. Roberts did indeed conclude that the Lounge tile

would not be “inherently dangerous” when wet, Mr. Roberts also

concluded that the Lounge tile is not “a non-slip surface and/or

slip-resistant surface in the wet condition.”              (Id.)    Because the

Lounge tile, which is not slip-resistant in the wet condition, was

located adjacent to the pool, where Plaintiff and other guests

congregated    after    exiting   the   pool,   a   jury    could   reasonably

conclude that Defendant breached its duty to maintain its premises

in reasonably safe condition by placing such tile in the Lounge

area.   See Lombard v. Exec. Elevator Serv., Inc., 545 So. 2d 453,

455 (Fla. 3d DCA 1989)(noting that “summary judgment . . . should

be applied with special caution in negligence actions where the

showing of negligence is dependent on expert testimony (citation

omitted)); see also Slaats v. Sandy Lane Residential, LLC, 59 So.

3d 320, 321 (Fla. 3d DCA 2011)(As a general principle under Florida

law, summary judgment is inappropriate “[i]n premises liability

actions [] where . . . differing inferences from the facts exist.”

(citations omitted)).



                                        9
D.   Whether the Alleged Dangerous Condition in the Lounge was

     Open and Obvious

     Defendant lastly argues that, assuming the water on the Lounge

tile constitutes a dangerous condition, that dangerous condition

was open and obvious to Plaintiff.     The Court disagrees.

     Under Florida law, the obvious danger doctrine provides that

a landowner “is not liable for injuries to an invitee caused by a

dangerous condition on the premises when the danger is known or

obvious to the injured party . . . .”         Aaron v. Palatka Mall,

L.L.C., 908 So. 2d 574, 576 (Fla. 5th DCA 2005)(citation omitted).

However, this protection does not extend to situations where the

landowner “should anticipate the harm despite the fact that the

dangerous condition is open and obvious.”         Id.     To determine

whether the obvious danger doctrine applies, a court must “consider

all of the facts and circumstances surrounding the accident and

the alleged dangerous condition.”          TruGreen LandCare, LLC v.

LaCapra, 254 So. 3d 628, 631 (Fla. 5th DCA 2018).

     Here,   Plaintiff   has   submitted    evidence    that   Defendant

ordinarily displays a “wet floor” sign in the Lounge, but did not

have that sign on display the day that Plaintiff slipped and fell.

Thus, even assuming the alleged dangerous condition in the Lounge

was open and obvious to Plaintiff, there is an issue of material

fact as to whether Defendant should have warned Plaintiff of the

condition in the Lounge, because the evidence could reasonably be



                                  10
interpreted     to   support   a   finding    that   Defendant   should   have

anticipated the danger that water on the Lounge tile poses. Aaron,

908 So. 2d at 576.       Further, and related to the analysis of Mr.

Roberts’ conclusions discussed supra, this creates an issue of

material fact as to whether Defendant breached its duty to maintain

its premises in a reasonably safe condition by placing the Lounge

tile, which is not slip-resistant in the wet condition, in an area

adjacent to the pool.      De Cruz-Haymer v. Festival Food Mkt., Inc.,

117 So. 3d 885, 888 (Fla. 4th DCA 2013)(When a plaintiff alleges

that a landowner failed “to keep the premises in a reasonably safe

condition, an issue of fact is generally raised as to whether [the

landowner] . . .        should have anticipated that the dangerous

condition would cause injury despite the fact it was open and

obvious.” (citation and quotation omitted)); Fenster v. Publix

Supermarkets, Inc., 785 So. 2d 737, 739 (Fla. 4th DCA 2001)(“A

plaintiff's knowledge of a dangerous condition . . . raises the

issue of comparative negligence and precludes summary judgment.”

(citation omitted)).

     For the foregoing reasons, the Court finds that genuine issues

of   material    fact   preclude     the     entry   of   summary   judgment.

Defendant’s motion is therefore denied.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion for Summary Judgment (Doc. #33) is DENIED.



                                      11
    DONE AND ORDERED at Fort Myers, Florida, this   30th   day of

May, 2019.




Copies: Counsel of record




                              12
